In a medical malpractice action, plaintiff appeals from an order of the Supreme Court, Nassau County, entered April 27, 1977, which denied her motion to amend her bill of particulars, without prejudice to a renewal thereof, upon proper papers, including a physician’s affidavit showing a causal relation between the negligence complained of and the proposed amendment. Order affirmed, with $50 costs and disbursements. Plaintiff’s time to move for renewal is extended until 20 days after entry of the order to be made hereon. The injury plaintiff-appellant seeks to add by an amendment to her bill of particulars is a detached retina, which she avers was caused by a blow from an instrument used in treating her postoperatively for the rhytidectomy originally complained of. Such an amendment requires a physician’s affidavit, for it is not an "update * * * of the same injuries”, but a condition which developed subsequently and for which no claim was asserted in the original complaint (Portilla v Boyke, 51 AD2d 539; Maniscalco v Coleman, 32 AD2d 671; London v Moore, 32 AD2d 543; cf. Knorr v Zaretsky, 40 AD2d 523). Hopkins, J. P., Latham, Margett and Rabin, JJ., concur.